Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on May 27, 2021.
Claims 21, 22 and 38 have been amended.
Claims 21-40 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 21, 22 and 38 are amended to recite wherein determining the existence of the match further includes calculating a social proximity between the individual and the second individual based on the biographic information of one of employment, professional or education information of the second individual.
The specification at [00100] states:
…the social proximities can be calculated based on at least shared backgrounds, such as employment, professional activity or education, between the user and the attendees based on biographic information specified in their online social networks. These social proximities can be 

The specification does not provide an adequate disclosure for how social proximities are calculated based on employment, professional activity or education.  Rather, the specification merely states that a social proximity can be calculated.  The Examiner asserts that the specification therefore, does not adequately describe the invention with respect to this new limitation.

Previous Claim Rejections - 35 USC § 101
Claims 22 and 38 have been amended to include a first profile and a link to a second profile, where the first profile is a summary of information in the second profile.  This results in the practical application of not merely alerting a user of a match, but providing detailed information that would allow the user to better understand the value of the presented matches through the more detailed information that is contained in the second profile.
The Examiner asserts that this additional feature allows the user to determine whether to actively engage with the matched individual on the basis of the second profile information.  This results in the practical application of permitting the user to more effectively use his/her time while at the in-person event.
The previous rejections are overcome and are withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 22, 24-26, 30, 31 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sonar (pages collected from the Internet Archive at http://web.arcive.org/web/20110902001515/http:www.sonar.me/faq and http://web.arcive.org/web/2011090233720/http:www.sonar.me/about) ) in view of Zambrano et al. (US Pat. No. 8,700,540) in view of Stackpole (US Pub. No. 2008/0140650) in view of Spiegel (US Pat. No. 8,060,463).
Claim 21: Sonar discloses 
receive, at a first time, an indication of a presence, at a location of an in-person event, of a computing device of an individual, (pg. 1; para. 2: “Connecting to Facebook and Twitter lets you see, in real time, how you’re connected to people around you.”; para 6: “Check in on Sonar to get the party started!”)
receive a social graph of the individual (pg. 1; para. 3: “Sonar brings your social network to life in the real world. Connecting to Facebook and Twitter lets you see, in real time, how you’re connected to people around you.” Pg. 2; para 1: “Sonar uses only publically available information or information you’ve already granted your friends” (i.e., the Examiner understands this as pulling social graph information of the individual connected to their Facebook account and is particular to the connected individual)), 
receive a list of attendees of the event and a corresponding set of attendee attributes (pg. 4: “30 People Checked In”: thus, at 4:20 PM, the system knows that a list of 30 people are in attendance; a customized interface showing how a user is matched to other attendees based on the attribute of shared Facebook and Twitter friends and LinkedIn networks, thus a corresponding set of attendee attributes (i.e., other attendee social networking connection information)), 
receive, at a second time, an indication of a presence, at the location of the event, of a computing device of a first other individual, wherein the first other individual is on the list of attendees, the second time being before the first time, receive, at a third time, an indication of a presence, at the location of the event, of a computing device of a second other individual, wherein the second other individual is on the list of attendees, the third time being after the first time, (pg. 4: “30 People Checked In”: thus, at 4:20 PM, the system knows that a list of 30 people are in attendance. The Examiner notes that as people check-in, the UI is updated, thus a second individual, such as Ajay Chainani indicated presence prior to the user checking in and receiving a list of matches.  The Examiner understands that as additional attendees check-in, additional matches will be made.)
receive, from the computing device of the individual, a first request, wherein the first request is for the customized interface, (pg. 4 displays a customized interface showing how a user is matched to other attendees based on the attribute of shared Facebook and Twitter friends and LinkedIn networks)
transmit, to the computing device of the individual in response to the first request, the customized user interface; (pg. 4 displays a customized interface showing how a user is matched to other attendees based on the attribute of shared Facebook and Twitter friends and LinkedIn networks)
a processor of the computer system server, the processor configured to:
determine an existence of a link, within the social graph, between the individual and the first other individual, determine an existence of a link, within the social graph, between the individual and the second other individual, based on the set of attendee attributes (pg. 4 displays a customized interface showing how a user is matched to other attendees based on the attribute of shared Facebook and Twitter friends and LinkedIn networks)
produce, at the first time, the customized user interface, wherein the customized user interface is configured to present, on a screen of the computing device of the individual a list that includes the first other individual, a first profile of the first other individual, (pg. 4: “30 People Checked In”: thus, at 4:20 PM, the system knows that a list of 30 people are in attendance. The Examiner notes that as people check-in, the UI is updated, thus a second individual, such as Ajay Chainani indicated presence prior to the user checking in and receiving a list of matches.  The Examiner understands that as additional attendees check-in, additional matches will be made. Pg. 5: the profile of Zefi Hennessy Holland is provided.)
Sonar discloses that is “works best at large events full of people checking in, like conferences and concerts” (page 1).  The Examiner understands this as people being registered (i.e., a ticket is required for concerts; checking-in to a conference results in the user being registered with the conference).
Sonar does not disclose biographic information that includes one of employment, professional or education information or calculating a social proximity based on the biographic information of one of employment, professional or education information between the first and second individuals.
Zambrano, however, discloses a social graph host that scores a friend connection between a first and second user based on social network information associated with the first and second users where the information includes employment history and education. (C7; L64 – C8; L2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included calculating a social proximity based on the biographic information of one of employment, professional or education information between the first and second individuals, as disclosed by Zambrano in the system disclosed by Sonar, for the motivation of providing a method of ranking event listings based on social network information (Zambrano; Abstract).
Sonar does not disclose user-selectable interface elements that correspond to a user-selectable introduction preference attribute; receiving a selection of an element, transmitting information registered for the event based on a match between the first introduction preference attribute and an attendee attribute; wherein the user-selectable introduction preference attribute is configured to apply a query.
Stackpole, however, discloses user-selectable interface elements that correspond to a user-selectable introduction preference attribute; receiving a selection of an element, transmitting information registered for the event based on a match between the first introduction preference attribute and an attendee attribute; wherein the user-selectable introduction preference attribute is configured to apply a query. ([0010: matches members within the registered location by matching the personal profile of each of the members with the preference profile of the user. [0014]; [0041]; [0042]: user-selectable elements for specifying preferences in a search.  Fig. 4; 406 shows the user-selectable element associated with user defined social lists. [0039]: search may be based on common topics; a drop down menu is used to allow the user to make search selections. [0056]: user has ability to select one or more groups as search criteria, including selecting a relationship type sought be the user in potential members.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included user-selectable elements to run queries to find matches, as disclosed by Stackpole in the system disclosed by Sonar/Zambrano, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).
Sonar does not disclose a link to a second profile of the first other individual, wherein an information in the first profile of the first other individual is a summary of an information in the second profile of the first other individual, and wherein the second request is for additional information about the first other individual, or the link to the second profile of the first other individual, a first profile of the second other individual, and a link to a second profile of the second other individual, wherein an information in the first profile of the second other individual is a summary of an information in the second profile of the second other individual.
Spiegel, however, discloses a list of matches that includes a snippet of a profile and a button to click (i.e., a request) to view the full profile. (Fig. 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a profile snippet that includes a link to a full profile, as disclosed by Spiegel in the system disclosed by Sonar/Zambrano/Stackpole, for the motivation of providing a method of sharing pertinent information about a contact with a requesting user.  A snippet profile a quick way to determine whether the user is interested enough to commit to gathering additional information from the full profile.
Claim 22: Sonar discloses 
receive an indication of a presence, at a location of an in-person event, of a computing device of an individual, (pg. 1; para. 2: “Connecting to Facebook and Twitter lets you see, in real time, how you’re connected to people around you.”; para 6: “Check in on Sonar to get the party started!”)
receive a set of attendee attributes corresponding to a plurality of the individual registered for the in-person event, wherein the set of attendee attributes includes data taken from social graphs of the individuals (pg. 1; para. 3: “Sonar brings your social network to life in the real world. Connecting to Facebook and Twitter lets you see, in real time, how you’re connected to people around you.” Pg. 2; para 1: “Sonar uses only publically available information or information you’ve already granted your friends” (i.e., the Examiner understands this as pulling social graph information of the individual connected to their Facebook account and is particular to the connected individual); pg. 4: “30 People Checked In”: thus, at 4:20 PM, the system knows that a list of 30 people are in attendance; a customized interface showing how a user is matched to other attendees based on the attribute of shared Facebook and Twitter friends and LinkedIn networks, thus a corresponding set of attendee attributes (i.e., other attendee social networking connection information); Sonar discloses that is “works best at large events full of people checking in, like conferences and concerts” (page 1).  The Examiner understands this as people being registered (i.e., a ticket is required for concerts; checking-in to a conference results in the user being registered with the conference)), 
Sonar does not disclose biographic information that includes one of employment, professional or education information or calculating a social proximity based on the biographic information of one of employment, professional or education information between the first and second individuals.
Zambrano, however, discloses a social graph host that scores a friend connection between a first and second user based on social network information associated with the first and second users where the information includes employment history and education. (C7; L64 – C8; L2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included calculating a social proximity based on the biographic information of one of employment, professional or education information between the first and second individuals, as disclosed by Zambrano in the system disclosed by Sonar, for the motivation of providing a method of ranking event listings based on social network information (Zambrano; Abstract).
Sonar does not disclose user-selectable interface elements that correspond to a user-selectable introduction preference attribute; receiving a selection of an element, transmitting information registered for the event based on a match between the first introduction preference attribute and an attendee attribute; wherein the user-selectable introduction preference attribute is configured to apply a query.
Stackpole, however, discloses user-selectable interface elements that correspond to a user-selectable introduction preference attribute; receiving a selection of an element, transmitting information registered for the event based on a match between the first introduction preference attribute and an attendee attribute; wherein the user-selectable introduction preference attribute is configured to apply a query. ([0010: matches members within the registered location by matching the personal profile of each of the members with the preference profile of the user. [0014]; [0041]; [0042]: user-selectable elements for specifying preferences in a search.  Fig. 4; 406 shows the user-selectable element associated with user defined social lists. [0039]: search may be based on common topics; a drop down menu is used to allow the user to make search selections. [0056]: user has ability to select one or more groups as search criteria, including selecting a relationship type sought be the user in potential members.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included user-selectable elements to run queries to find matches, as disclosed by Stackpole in the system disclosed by Sonar/Zambrano, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).
Sonar does not disclose a link to a second profile of the first other individual, wherein an information in the first profile of the first other individual is a summary of an information in the second profile of the first other individual, and wherein the second request is for additional information about the first other individual, or the link to the second profile of the first other individual, a first profile of the second other individual, and a link to a second profile of the second other individual, wherein an information in the first profile of the second other individual is a summary of an information in the second profile of the second other individual.
Spiegel, however, discloses a list of matches that includes a snippet of a profile and a button to click (i.e., a request) to view the full profile. (Fig. 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a profile snippet that includes a link to a full profile, as disclosed by Spiegel in the system disclosed by Sonar/Zambrano/Stackpole, for the motivation of providing a method of sharing pertinent information about a contact with a requesting user.  A snippet profile a quick way to determine whether the user is interested enough to commit to gathering additional information from the full profile.
Claim 23:  Stackpole, as combined above with Sonar, further discloses introduction preference attributes that include characteristics or attributes the first individual prefers in the plurality of individuals. ([0035]; [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included introduction preference attributes that include characteristics or attributes the first individual prefers in the plurality of individuals, as disclosed by Stackpole in the system disclosed by Sonar, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network) by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).
Claim 24:  Stackpole, as combined above with Sonar, further discloses introduction preference attributes that include characteristics or attributes the first individual prefers in the plurality of individuals including backgrounds being similar ([0039]: common topics of interest) and skills/expertise ([0046]: “MIT + computer science”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included introduction preference attributes that include characteristics or attributes the first individual prefers in the plurality of individuals including backgrounds being similar, as disclosed by Stackpole in the system disclosed by Sonar, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network) by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).
Furthermore, the Examiner asserts that the data identifying  the preference attributes as including industry type, geographic territory, job function, skills, expertise or competitors is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the name of the preference attributes) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the preference attributes include industry type, geographic territory, job function, skills, expertise or competitors the preference attributes of Sonar because the keyword of the tag does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claim 25:  Sonar does not disclose attendee attributes compiled into an attendee list. 
Spiegel, however, discloses search results (i.e., an attendee list) that includes attendee attributes. (Fig. 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included attendee attributes on an attendee list, as disclosed by Spiegel in the system disclosed by Sonar/Stackpole, for the motivation of providing a method of enabling a user to glean pertinent information from the search for matches.
Claim 26:  Stackpole, as combined above with Sonar, further discloses introduction preference attributes that include characteristics or attributes the first individual prefers in the plurality of individuals including backgrounds being similar ([0039]: common topics of interest) and skills/expertise ([0046]: “MIT + computer science”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included introduction preference attributes that include characteristics or attributes the first individual prefers in the plurality of individuals including backgrounds being similar, as disclosed by Stackpole in the system disclosed by Sonar, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network) by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).
Furthermore, the Examiner asserts that the data identifying  the attendee attributes as including background information, pictures, biographic information, industries, geographic territories, job functions, service providers, contact information, digital business cards, product or service information, advertising materials, technical specification, or written work product is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the name of the preference attributes) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the attendee attributes as including background information, pictures, biographic information, industries, geographic territories, job functions, service providers, contact information, digital business cards, product or service information, advertising materials, technical specification, or written work product  be included in the attendee attributes of Sonar/Stackpole because the keyword of the search criteria does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claims 30 and 33:  Sonar discloses linked attendees are stratified based on the networks (Facebook, LinkedIn and Twitter). Sonar does not disclose receiving a set of introduction preference attributes that can stratify session attendees or but does not disclose biographic information.  
Stackpole, however, discloses generating a display of criteria that provides preference criteria and receiving a user selection (Fig. 4), matching based on using preference profiles. (P[0008]). Users may search for potential members based on common topics of interest between the user and potential members. (P[0039]).  Organizations can enter preference criteria to find specific matches at a job fair (i.e., at an event where participants have registered). (P[0046]: MIT + computer science).Stackpole, as combined above with Sonar, further discloses grouping matched individuals by profession circles ([0014]: work friends); social proximities ([0056]: family close friends; distant friends, old friends) and location proximities. ([0033]: a network is created with overlapping ranges).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included grouping matched individuals by profession circles; social proximities; and location proximities, as disclosed by Stackpole in the system disclosed by Sonar, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network) by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).
 Furthermore, the Examiner asserts that the data identifying the groups by industry type, geographic territories, job functions, skills, expertise, products, services, service providers, age, gender, profession circles, degrees of separation, interaction strengths, social proximities and location proximities is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the name of the preference attributes) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the groups as including industry type, geographic territories, job functions, skills, expertise, products, services, service providers, age, gender, profession circles, degrees of separation, interaction strengths, social proximities and location proximities be included in the attendee attributes of Sonar/Stackpole because the keyword of the search criteria does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claim 31:  Stackpole, as combined above with Sonar, further discloses attributes matching the introduction preference attribute. ([0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included attributes matching the introduction preference attribute, as disclosed by Stackpole in the system disclosed by Sonar, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network) by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).
Claim 34:  Stackpole, as combined above with Sonar, further discloses determining matches based on proximity and report the match. ([0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included matches based on proximity and report the match, as disclosed by Stackpole in the system disclosed by Sonar, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network) by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).
Claim 35:  Stackpole, as combined above with Sonar, further discloses interface elements presented in a plurality of grouped filter categories. (Fig. 4; 406).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included interface elements presented in a plurality of grouped filter categories, as disclosed by Stackpole in the system disclosed by Sonar, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network) by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).
Claims 36:  Neither Sonar or Stackpole disclose group filter categories of industry, role or product.
However, the Examiner asserts that the data identifying the groups by industry, role or product is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the name of the preference attributes) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the groups as industry, role or product be included in the categories of Sonar/Stackpole because the keyword of the search criteria does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claim 37:  Stackpole, as combined above with Sonar, further discloses grouped filter categories that include user-selectable interface elements corresponding to a plurality of introduction preference attributes. ([0039]: the user may access a drop down menu (i.e., a plurality of user-selectable interface elements) and may select a specific preference profile (i.e., the introduction preference attributes) and a social group (i.e., a grouped filter category) to establish contact with.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have grouped filter categories that include user-selectable interface elements corresponding to a plurality of introduction preference attributes, as disclosed by Stackpole in the system disclosed by Sonar, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network) by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sonar/Zambrano/Stackpole/Speigel in view of Tseng (US Pub. No. 2012/0078916).
Claims 27, 28 and 29:  Sonar discloses matched individuals. (page 5) but does not disclose prioritizing based on calculating social proximities.
Tseng discloses matching users based on social proximities and ranking users by social proximity.  Tseng discloses that social proximity is based on shared backgrounds  and connections and interactions. ([0028]-[0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included matching and ranking users based on social proximities, as disclosed by Tseng in the system disclosed by Sonar/Zambrano/Stackpole/Speigel, for the motivation of alerting a user to matched users that are affiliated with the user based on communication frequency. (Tseng; [0029]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Sonar/Zambrano/Stackpole/Speigel in view of Ismalon (US Pub. No. 2009/0228296).
Sonar discloses that linked attendees are stratified based on the networks (Facebook, LinkedIn and Twitter) but does not explicitly disclose tags.
Ismalon, however, discloses a tagged social graph that creates subgraphs based on the tags. (P[0020]).  The system generates a set of suggested key words (i.e., criteria that stratifies) (P[0082])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included tagged social graphs and stratifying based on tags, as disclosed by Ismalon in the system disclosed by Sonar/Zambrano/Stackpole/Speigel, for the motivation of providing distribution of content (such as the linked attendees of Sonar) by targeting users.  (Ismalon; P[0020]).

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sonar/Zambrano/Stackpole/Speigel in view of Coffman et al. (US Pub. No. 2010/0185933).
Claim 38: Sonar discloses 
receive an indication of a presence, at a location of an in-person event, of a computing device of an individual, (pg. 1; para. 2: “Connecting to Facebook and Twitter lets you see, in real time, how you’re connected to people around you.”; para 6: “Check in on Sonar to get the party started!”)
receive a set of attendee attributes corresponding to a plurality of the individual registered for the in-person event, wherein the set of attendee attributes includes data taken from social graphs of the individuals (pg. 1; para. 3: “Sonar brings your social network to life in the real world. Connecting to Facebook and Twitter lets you see, in real time, how you’re connected to people around you.” Pg. 2; para 1: “Sonar uses only publically available information or information you’ve already granted your friends” (i.e., the Examiner understands this as pulling social graph information of the individual connected to their Facebook account and is particular to the connected individual); pg. 4: “30 People Checked In”: thus, at 4:20 PM, the system knows that a list of 30 people are in attendance; a customized interface showing how a user is matched to other attendees based on the attribute of shared Facebook and Twitter friends and LinkedIn networks, thus a corresponding set of attendee attributes (i.e., other attendee social networking connection information); Sonar discloses that is “works best at large events full of people checking in, like conferences and concerts” (page 1).  The Examiner understands this as people being registered (i.e., a ticket is required for concerts; checking-in to a conference results in the user being registered with the conference)), 
Sonar does not disclose biographic information that includes one of employment, professional or education information or calculating a social proximity based on the biographic information of one of employment, professional or education information between the first and second individuals.
Zambrano, however, discloses a social graph host that scores a friend connection between a first and second user based on social network information associated with the first and second users where the information includes employment history and education. (C7; L64 – C8; L2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included calculating a social proximity based on the biographic information of one of employment, professional or education information between the first and second individuals, as disclosed by Zambrano in the system disclosed by Sonar, for the motivation of providing a method of ranking event listings based on social network information (Zambrano; Abstract).
Sonar does not disclose user-selectable interface elements that correspond to a user-selectable introduction preference attribute; receiving a selection of an element, transmitting information registered for the event based on a match between the first introduction preference attribute and an attendee attribute; wherein the user-selectable introduction preference attribute is configured to apply a query.
Stackpole, however, discloses user-selectable interface elements that correspond to a user-selectable introduction preference attribute; receiving a selection of an element, transmitting information registered for the event based on a match between the first introduction preference attribute and an attendee attribute; wherein the user-selectable introduction preference attribute is configured to apply a query. ([0010: matches members within the registered location by matching the personal profile of each of the members with the preference profile of the user. [0014]; [0041]; [0042]: user-selectable elements for specifying preferences in a search.  Fig. 4; 406 shows the user-selectable element associated with user defined social lists. [0039]: search may be based on common topics; a drop down menu is used to allow the user to make search selections. [0056]: user has ability to select one or more groups as search criteria, including selecting a relationship type sought be the user in potential members.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included user-selectable elements to run queries to find matches, as disclosed by Stackpole in the system disclosed by Sonar/Zambrano, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).
Sonar does not disclose a link to a second profile of the first other individual, wherein an information in the first profile of the first other individual is a summary of an information in the second profile of the first other individual, and wherein the second request is for additional information about the first other individual, or the link to the second profile of the first other individual, a first profile of the second other individual, and a link to a second profile of the second other individual, wherein an information in the first profile of the second other individual is a summary of an information in the second profile of the second other individual.
Spiegel, however, discloses a list of matches that includes a snippet of a profile and a button to click (i.e., a request) to view the full profile. (Fig. 2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a profile snippet that includes a link to a full profile, as disclosed by Spiegel in the system disclosed by Sonar/Zambrano/Stackpole, for the motivation of providing a method of sharing pertinent information about a contact with a requesting user.  A snippet profile a quick way to determine whether the user is interested enough to commit to gathering additional information from the full profile.
Sonar does not disclose creating a subset of registered individual that have registered for a session of an event.
Coffman, however, discloses finding contacts who are registered for an event session that are filtered based on criteria ([0118] and [0120]: “Which IBMers are attending:”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a subset of individuals registered for sessions, as disclosed by Coffman in the system disclosed by Sonar/Zambrano/Stackpole/Speigel, for the motivation of providing a method of customizing a view of an event map in a context comprising time, location, user and activity based on user data. (Coffman; [0017]).
Claim 39:  Neither Sonar or Stackpole disclose group filter categories of industry, role or product.
However, the Examiner asserts that the data identifying the groups by industry, role or product is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the name of the preference attributes) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the groups as industry, role or product be included in the categories of Sonar/Zambrano/Stackpole/Speigel/Coffman because the keyword of the search criteria does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claim 40:  Stackpole, as combined above with Sonar, further discloses grouped filter categories that include user-selectable interface elements corresponding to a plurality of introduction preference attributes. ([0039]: the user may access a drop down menu (i.e., a plurality of user-selectable interface elements) and may select a specific preference profile (i.e., the introduction preference attributes) and a social group (i.e., a grouped filter category) to establish contact with.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have grouped filter categories that include user-selectable interface elements corresponding to a plurality of introduction preference attributes, as disclosed by Stackpole in the system disclosed by Sonar, for the motivation of providing a method of enabling a user to establish a geosocial network using preference (i.e., the characteristics that the user seeks in potential member of the geosocial network) by matching the personal profile of preference profiles of the user. (Stackpole; [0007]-[0008]).

Response to Arguments
Applicant’s remarks, filed May 27, 2021, have been considered.  A new grounds of rejection is presented to address the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629